Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Examiner notes the drawing objection of claim 21 is withdrawn upon further consideration and in view of the examiner’s amendments below.
Examiner further notes the 112(f) interpretation of “biasing member” and the 112(b) rejections of claims 6, 15, and 21 are withdrawn in view of the amendments the claims.
Applicant’s arguments, see REMARKS, filed 05/26/2022, with respect to claims 7, 8, 15, and 18-21 have been fully considered and are persuasive.  The 112(a) rejections of claims 7, 8, 15, and 18-21have been withdrawn. 
Applicant’s arguments, see REMARKS, filed 05/26/2022, with respect to claims 7, 11, and 18  have been fully considered and are persuasive.  The 112(b) rejections of claims 7, 11, and 18 have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 21 is amended such that “the beveled edge is parallel with a plane defined by a distally-oriented, planar base surface of one of the first or second ultrasound transducers” reads –the beveled edge is perpendicular relative to an imaging plane defined by the first and second ultrasound transducers—
Examiner notes that upon further consideration of claim 21 as originally presented, the drawing objection is to be withdrawn as there is written support for the limitation in the specification and the limitation would not require an imaging plane to be depicted. Additionally, examiner notes that the claim as presented on 05/26/2022 would be rejected under 112(a) due to lack of written support of the limitation and no disclosure of the drawings being to scale. 
Authorization for this examiner’s amendment was given in an interview with Bradley Shelowitz on 07/26/2022.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Grim and Van Liere are the closest prior art of record, however, as noted by applicant on pg. 10 of the REMARKS, Van Liere discloses that an “actuation of sample acquisition button releases catch of latch arm 126 from latch strike”. Examiner agrees that this is not automatically caused by nor in response to the needle cartridge moving as required by claims 1 and 18. Additionally, in the system of Van Liere, the cutting cannula and needle advance together with the cutting cannula in a deployed position with respect to the needle and is only retracted after actuation of a cannula retract button, therefore, it would not have been obvious to automatically cause the cutting cannula to move from the retracted position to the deployed position in response to the needle cartridge moving since the cutting cannula is not in the retracted position during such movement and an additional step of retracting the cannula is required. Examiner notes that while there is prior art Snow (20160256137) which teaches wherein a needle cartridge (at least fig. 4 (150) and [0035]) moving from a retracted position to a deployed position automatically causes a cutting cannula (at least fig. 7 (182) and [0061]) to move from a retracted position to a deployed position ([0043]-[0046] which discloses during advancement of the needle hub, the pincer hub and needle hub are decoupled such that the pincer hub may continue distally beyond the needle hub). However, due to the differences in structure between Snow and Van Liere (e.g. the cannula cartridge is not movably supported in the needle cartridge and the cutting cannula (see fig. 7 (182) and [0031]) does not slidably receive the needle (see at least fig. 7 (186) and [0035]) extending from needle cartridge (150) and the order of events set forth by Van Liere, a person having ordinary skill in the art would not have been motivated to combine these teachings. Finally, the prior art collectively does not teach the combination of elements of claims 1 and 18. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204. The examiner can normally be reached Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE LYN KLEIN/               Examiner, Art Unit 3793   

/AMANDA LAURITZEN MOHER/               Primary Examiner, Art Unit 3793